Senior Judge BLOMMERS
(concurring in part, dissenting in part):
I would affirm the findings of guilty of an indecent act in this case.
First, this is a guilty plea case. The appellant has judicially confessed to committing an indecent act with SF. No defenses or other matters inconsistent with his plea were raised at trial. See R.C.M. 910(e), Discussion. This matter is being raised for the first time on appeal. The rationale supporting the Army Court’s holding in United States v. Murray-Cotto, 25 M.J. 784 (A.C.M.R.1988) (an indecent act without physical contact) was specifically discussed by the parties at trial and explained to the appellant. The following exchange then took place between the appellant and the military judge during the providence inquiry:
MJ: Well, let me see if I can — Airman Jackson, do you understand that for indecent acts, first of all you don’t have to actually touch somebody else, do you understand that?
ACC: Yes, Your Honor.
MJ: Have you gone through that with Major Becker and Captain Knott [his trial defense counsel]?
ACC: Yes, Your Honor.
MJ: That [sic] what we’ve been talking about, where the first element says you did the indecent act with another individual, in this case [SF]. That when we’re saying with, we’re talking about it was done in conjunction with or in the presence of another person, other than participating with another person, but it doesn’t have to actually be physically touching. Do you understand that?
ACC: Yes, Your Honor.
MJ: And that in this case, as a result of your arousal by [SF] and subsequently taking out your penis and stroking it or masturbating it and following her as she walked down the aisle so that you could continue the gratification. Are you satisfied in your own mind that you were doing this with her? In other words, you were doing it while she was in your presence and in essence, in conjunction with her?
ACC: Yes, Your Honor.
*1207The appellant also indicated that had it not been for SF’s presence, who he found attractive, he would not have taken out his penis and begun masturbating. Further, he agreed that the following facts as stipulated to by the parties were true:
It was important to the accused, when he was masturbating and exposing himself, that the accused see [SF]. That is why he continued to follow her. In essence, the accused made [SF] an unwilling participant in his exposure and masturbation.
(Emphasis added.) I am loathe to disturb a provident guilty plea in a case such as this.
Second, I find nothing to factually distinguish this case from Murray-Cotto (the facts are set forth in Senior Judge Kastl’s majority opinion). That case also involved a victim over 16 years of age. Citing United States v. Thomas, 25 M.J. 75 (C.M.A.1987) and United States v. Ramirez, 21 M.J. 353 (C.M.A.1986), the United States Court of Military Appeals set aside the Army Court of Military Review’s initial decision in Murray-Cotto and remanded the case for further consideration as to whether the findings of guilty of an indecent act could be sustained. United States v. Murray-Cotto, 25 M.J. 434 (C.M.A.1987). The Army Court concluded that they could. The Court of Military Appeals then denied Murray-Cotto’s petition for review by that Court. United States v. Murray-Cotto, 26 M.J. 322 (C.M.A.1988). Under these circumstances, I do find the Army Court’s decision in Murray-Cotto to be persuasive precedent.
I would affirm the findings of guilty and the sentence as approved by the convening authority. I concur with the majority opinion in all other respects.